 


110 HRES 1534 EH: Providing for consideration of the bill (H.R. 7321) to authorize financial assistance to eligible automobile manufacturers, and for other purposes.
U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
110th CONGRESS 
2d Session 
H. RES. 1534 
In the House of Representatives, U. S.,

December 10, 2008
 
RESOLUTION 
Providing for consideration of the bill (H.R. 7321) to authorize financial assistance to eligible automobile manufacturers, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 7321) to authorize financial assistance to eligible automobile manufacturers, and for other purposes. All points of order against the bill and against its consideration are waived. The bill shall be considered as read. The previous question shall be considered as ordered on the bill and any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Financial Services; (2) the amendment printed in the report of the Committee on Rules accompanying this resolution, if offered by Representative LaTourette of Ohio or his designee, which shall be in order without intervention of any point of order, shall be considered as read, shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for a division of the question; and (3) one motion to recommit with or without instructions. 
2. During consideration of H.R. 7321 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
